Citation Nr: 1511982	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability manifested by instability, prior to June 10, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for right knee disability manifested by limitation of motion, prior to June 10, 2013.

3.  Entitlement to an evaluation in excess of 30 percent for post-operative right total knee arthroplasty, from August 1, 2014.

4.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left knee status post anterior cruciate ligament (ACL) and meniscus repair.

5.  Entitlement to service connection for lumbar spine disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.   

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU has been raised in this case in part based upon the effects of the disabilities at issue in this appeal; as such, that issue has been included on the title page as continuing on appeal despite a rating decision denying a TDIU in June 2014.

During the course of this appeal, various ratings have been assigned for the Veteran's right knee musculoskeletal disabilities.  These ratings are part of the underlying appeal for a higher rating for the right knee disabilities, and as the awards do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The temporary total evaluation for the right knee, from June 10, 2013 to July 31, 2014, is unaffected by this decision.  

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of (1) entitlement to an evaluation in excess of 30 percent for post-operative right total knee arthroplasty, from August 1, 2014; (2) entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left knee status post ACL and meniscus repair; (3) entitlement to service connection for lumbar spine disability; and, (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 10, 2013, the Veteran's right knee had no more than slight instability.

2.  Prior to June 10, 2013, the Veteran's right knee extension was limited at most to three degrees.  

3.  Prior to April 8, 2013, the Veteran's right knee disability was manifested by painful motion and limitation of flexion to no less than 58 degrees.  

4.  After the Veteran's April 8, 2013 surgery, right knee flexion was limited to five degrees.  


CONCLUSIONS OF LAW

1.  Prior to June 10, 2013, the criteria for an evaluation in excess of 10 percent for right knee disability manifested by instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  Prior to April 8, 2013, the criteria for an evaluation in excess of 10 percent for right knee disability manifested by limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

3.  From April 8, 2013 to June 9, 2013, the criteria for a 30 percent evaluation for right knee disability manifested by limitation of motion were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, notice was sent to the Veteran in June 2010.  While this letter was directed at the Veteran's claim for a TDIU it did contain an explanation about how disability ratings are assigned.  To the extent that this letter is not fully compliant with the VCAA, the Board notes that the Veteran and his representative have shown actual knowledge of what is needed to substantiate their claims through their statements and testimony.  For example, at the hearing they testified about the severity of the right knee disabilities.  Therefore, any notice error by VA is considered harmless.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, Social Security Administration records, and post-service private and VA treatment records have been obtained, and the Veteran was afforded a VA medical examination in connection with his claims during the period under consideration, in May 2011.  The Board finds that this examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issue on appeal.

Finally in this regard, during the January 2015 Board hearing, the undersigned asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  The Veteran specifically noted that he had submitted all the evidence he wished to submit in connection with his claim.  This action supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he is entitled to increased evaluations for right knee disability with manifestations including limitation of motion and instability, for the period prior to June 10, 2013.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim on appeal involves a right knee disability for which there are several relevant regulations and ratings criteria.  During the period under consideration (prior to June 10, 2013), he was in receipt of two separate ratings for musculoskeletal manifestation of his right knee disability: (1) a 10 percent rating for disability manifested by recurrent instability, under Diagnostic Code 5257; and, (2) a 10 percent rating for right knee arthritis with limitation of motion, under Diagnostic Code 5260-5003.  From June 10, 2013 until August 1, 2014, the Veteran was in receipt of a temporary 100 percent rating for a period of convalescence following right knee replacement surgery; as this is the maximum allowable rating, this period need not be addressed by the Board.  The increased rating claim for the period from August 1, 2014 is addressed in the remand section of this decision.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.

When there is a diagnosis of arthritis, as in this case, separate disability ratings may be assigned based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

By way of history, in April 2010, the Veteran submitted the present claim for an increased evaluation.  In October 2011, the RO issued a rating decision decreasing his 30 percent rating for right knee disability manifested by instability (under Diagnostic Code 5257) to 10 percent, effective April 29, 2010, on the basis of a May 2011 VA examiner's finding (discussed below) that there was "mild" laxity in the right knee joint.  (The separate 10 percent rating for arthritis with painful motion was continued.)

During the period under consideration-from the date VA received the Veteran's increased rating claim, April 29, 2010, until June 10, 2013, the effective date of his temporary 100 percent rating-the medical evidence of record pertaining to the Veteran's right knee included a May 2011 VA examination and private medical records from November 2011 and March, April, May, and June of 2013.  During the May 2011 VA examination, the Veteran complained of constant right knee pain (usually an 8 out of 10, with some relief from medication), and stated that the knee would pop, lock, and periodically give out.  Specifically, he indicated that the knee would give out if he stood for an hour, and that it locked about once every other week.  He also reported swelling about every other day, as well as stiffness when trying to stand up from a sitting position.  He reported using a cane since 2004.

On examination, there were no signs of acute inflammation.  Right knee flexion was 58 degrees with pain, and extension was negative 10 degrees.  There was no change in range of movement following repetitive motion testing.  Crepitus was observed, and the examiner noted "mild laxity."  X-ray scans were performed, and the diagnosis was moderate to severe degenerative arthritis.

Subsequently, the Veteran continued to receive treatment for his right knee with a private medical provider, Southern Orthopaedics Surgeons.  In November 2011, a treatment note shows that he complained of right knee pain that was mild to moderate with no numbness, tingling, or burning.  He reported using a cane occasionally and stated that he was able to walk about a half-mile without problems.  On examination, range of motion was 0 to 125 degrees, with no pain at extremes of flexion.  There was mild tenderness over the medial lateral joint lines, but no edema.  Osteoarthritis was confirmed.

In March 2013, the Veteran again sought treatment from a private physician for right knee problems.  He reported that his pain was getting worse, and requested surgery to alleviate the pain.  Range of motion was from 3 to 95 degrees.  A total knee replacement was planned.  

The Veteran had deep implant removal of retained hardware in the right knee performed on April 8, 2013.  In a May 2013 follow-up appointment, range of motion was observed from approximately 3 to 5 degrees, and there was no instability.  Thereafter, in June 2013, the Veteran underwent a total right knee replacement, following which he was awarded the temporary 100 percent rating.

After a review of all the evidence, the Board finds that the Veteran's right knee instability, as contemplated under Diagnostic Code 5257, more nearly approximates the criteria for the 10 percent rating that is current assigned. 

An evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257 because the May 2011 VA examination demonstrated "mild" laxity in the right knee joint that corresponds with the criteria for a 10 percent rating, and there is no additional evidence of moderate or severe recurrent instability or subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has credibly alleged that his right knee sometimes "locks" and "gives out," his lay testimony does not demonstrate that his knee impairment constitutes "moderate" or "severe" impairment, as contemplated by Diagnostic Code 5257.  Rather, as noted above, the May 2011 VA examination, which was based on an in-person examination by a trained medical professional, indicated "mild" laxity of the right knee, and there is no additional medical evidence of instability or subluxation during the relevant period.  In fact, private medical evidence from November 2011 and the early part of 2013 indicate that, while the Veteran did exhibit painful and restricted motion in the right knee, no instability or subluxation was demonstrated, and the May 2013 private treatment note affirmatively indicated that there was no instability in the knee joint.  Accordingly, an increased rating based on the criteria of Diagnostic Code 5257 is not warranted.  In addition, notwithstanding the Veteran's statements, there is no medical evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint that would justify an increased rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Absent evidence of dislocated semilunar cartilage, a rating cannot be assigned under Diagnostic Code 5258.  

The Board has also considered whether the Veteran is entitled to an increased rating based on limitation of motion (including painful motion due to arthritis).  After considering the weight of the evidence, including both lay and medical evidence, the Board finds that the currently assigned 10 percent evaluation is warranted through April 7, 2013 and a 30 percent evaluation is warranted from April 8, 2013 through June 9, 2013.

Initially, the Board notes that there is no evidence of limitation of right knee extension that would warrant a separate compensable rating under Diagnostic Code 5261-i.e., extension limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The May 2011 VA examination, as well as the private records discussed above, demonstrate limitation of extension to no more than 3 degrees throughout the relevant period.  As such would not justify a compensable rating under the applicable criteria, a separate compensable rating under Diagnostic Code 5261 is not warranted.  See VAOPGCPREC 9-2004 (September 17, 2004) (stating that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where there is both limitation of flexion and limitation of extension of the same leg).  As the Veteran is already compensated for limitation of motion of the right knee (in flexion) another 10 percent rating cannot be assigned under Diagnostic Code 5003 for limitation of right knee extension.  See 38 C.F.R. §§ 4.14; 4.71a, Diagnostic Code 5003 (allowing for a 10 percent rating for each "major joint").  

Turning to Diagnostic Code 5260, in order to warrant an increased rating based on limitation of motion, the weight of the evidence must show functional limitation of flexion to at least 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requirements for a 20 percent evaluation).  In this regard, the record shows that, prior to April 8, 2013, the Veteran's right knee flexion ranged from 58 degrees to 125 degrees.  In May 2011, flexion was 58 degrees with pain; in November 2011, flexion was 125 degrees with no pain at extremes of flexion; and in March 2013, flexion was 95 degrees.  Simply put, the lay and medical evidence does not suggest that at any point prior to April 8, 2013, the Veteran had right knee flexion limited to 30 degrees or less, even considering the effects of painful motion and additional limitation of function due to pain, weakness, fatigue, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.  As such, a rating in excess of 10 percent is not warranted for right knee limitation of motion prior to April 8, 2013.

During a follow up to the Veteran's April 8, 2013 surgery his right knee range of motion was from 3 to 5 degrees.  As leg flexion limited to 15 degrees or less warrants a 30 percent rating, such rating will be assigned from the date of the surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  That is the highest rating available for limitation of leg flexion.  Id.  Even if the Board considered the right knee ankylosed beginning April 8, 2013, given the extremely limited motion from 3 to 5 degrees, a rating in excess of 30 percent could not be awarded.  Ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  As such, the appropriate rating for limitation of motion of the right knee is 30 percent from April 8, 2013 until the award of a temporary total disability rating for the right knee on June 10, 2013.  

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right knee disability for the period under consideration.  The evidence shows that, during the period from April 29, 2010 to June 10, 2013, the Veteran exhibited posttraumatic arthritis with restricted motion and no more than slight instability of the knee joint.  These symptoms are contemplated by Diagnostic Codes 5003, 5257, and 5260.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.  


ORDER

Prior to June 10, 2013, entitlement to a rating in excess of 10 percent for right knee disability manifested by instability is denied.

Prior to April 8, 2013, entitlement to a rating in excess of 10 percent for right knee disability manifested by limitation of motion is denied.

An evaluation of 30 percent for right knee disability manifested by limitation of motion, for the period from April 8, 2013 to June 9, 2013, is granted, subject to the controlling regulations governing the payment of VA monetary benefits.


REMAND

The Veteran last underwent a VA examination for the purpose of evaluating his service-connected knee disabilities in May 2014.  During the January 2015 Board hearing, he testified that his symptoms have worsened since that examination.  Specifically, he reported increased pain, weakness, instability, and range of motion issues (including an inability to fully extend both legs) in both knees.  The Veteran requested that another VA examination be provided.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  The claim for a TDIU is inextricably intertwined with the rating issues and as such is being remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the Veteran submitted a service connection claim for a lumbar spine disability in September 2010, which the RO denied in a December 2011 rating decision.  In March 2012, the Veteran submitted a notice of disagreement.  Because there has been no subsequent readjudication of the claim, the issue of entitlement to service connection for a lumbar spine disability must be remanded for the purpose of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to service connection for a lumbar spine disability.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Specifically, the examiner should provide ranges of motion for the service-connected right and left knee disabilities, including information regarding whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance, or incoordination.  The examiner should address whether there is subluxation or instability of either knee and if so whether such is best classified as slight, moderate, or severe.  The examiner is also asked to specifically note if either knee has severe painful motion or weakness (as opposed to intermittent degrees of residual weakness, pain, or limitation of motion).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

3.  After the development requested above has been completed to the extent possible, the claims for an evaluation in excess of 30 percent for post-operative right total knee arthroplasty, from August 1, 2014, an evaluation in excess of 30 percent for degenerative joint disease of the left knee status post ACL and meniscus repair, and a TDIU should be readjudicated.  If any benefit sought remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


